Citation Nr: 0639000	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  03-00 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
degenerative changes of the cervical spine with history of 
herniation of C6-7 and radiculopathy, for the period from 
January 16, 2001 to February 25, 2001.

2.  Entitlement to an evaluation in excess of 30 percent for 
degenerative changes of the cervical spine with history of 
herniation of C6-7 and radiculopathy, for the period from 
June 1, 2001 to September 23, 2002.

3.  Entitlement to an increased evaluation for degenerative 
changes of the cervical spine with history of herniation of 
C6-7 and radiculopathy, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1986 to October 
1990.

This matter comes properly before the Board of Veterans' 
Appeals (Board) from a June 2006 United States Court of 
Appeals for Veterans Claims (Court) Order granting a Joint 
Motion to remand a June 2005 Board decision.  This appeal 
originated from a November 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).


FINDINGS OF FACT

1.  The evidence shows that the veteran's degenerative 
changes of the cervical spine with history of herniation of 
C6-7 and radiculopathy was manifested by muscle spasm and 
neural radiculopathy into the left arm for the period from 
January 16, 2001 to February 26, 2001.

2.  For the period from June 1, 2001 to September 23, 2002, 
the evidence shows that the veteran's cervical spine 
disability was manifested by no more than moderate 
intervertebral disc syndrome.

3.  For the period subsequent to September 23, 2002, the 
combined range of motion of the cervical spine on VA 
examination in February 2004 was less than 170 degrees.

4.  For the period subsequent to September 23, 2002, VA 
examination in March 2004 revealed neurological abnormalities 
involving the left median nerve, with weakness and numbness 
indicative of moderate disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 60 percent, but no more, for 
the period from January 16, 2001 through February 25, 2001 
for service-connected cervical spine disability have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5290, 5293 (2002).

2.  The criteria for a rating in excess of 30 percent for the 
period from June 1, 2001 to September 23, 2002 for service-
connected cervical spine disability have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5290, 5293 (2002).

3.  From September 23, 2002, the criteria for a separate 20 
percent evaluation for the orthopedic manifestations of the 
veteran's service-connected cervical spine disability have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2006).

4.  From September 23, 2002, the criteria for a separate 20 
percent evaluation for the neurologic manifestations of the 
veteran's service-connected cervical spine disability have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 8515 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) (West 
2002).  Regulations implementing the VCAA have been enacted.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.

In September 2003, a letter was sent to the veteran by the 
RO, with a copy to his representative, in which he was 
informed of the requirements needed to establish entitlement 
to an increased rating.  In accordance with the requirements 
of the VCAA, the letter informed the veteran what evidence 
and information he was responsible for providing and what 
evidence VA would be obtaining.  The letter explained what 
evidence VA needed from the veteran and told him that VA 
would request records for him if he provided sufficient 
information to identify the records.  Additional private 
medical evidence was subsequently added to the claims files.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  There are multiple 
examination reports on file, including in March 2004.  The 
Board concludes that there is sufficient medical evidence on 
file on which to make a decision on each issue addressed 
herein.  The veteran has been given ample opportunity to 
present evidence and argument in support of his claims.  The 
Board additionally finds that VA has complied with general 
due process considerations.  See 38 C.F.R. § 3.103 (2006).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Id. at 58.

Service connection for degenerative changes with history of 
herniation of C6-7, radiculopathy of the left upper extremity 
with ulnar sensory loss in the left hand was granted by an 
April 1991 rating decision and a 10 percent evaluation was 
assigned under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5290, 
effective October 13, 1990.  In the selection of code numbers 
assigned to disabilities, injuries are generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
injuries and diseases, preference is to be given to the 
number assigned to the injury or disease itself; if the 
rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition is added, 
preceded by a hyphen.  38 C.F.R. § 4.27 (2006).  The 
hyphenated diagnostic code in this case indicates that 
degenerative arthritis, under Diagnostic Code 5003, was the 
service-connected disorder, and limitation of motion of the 
cervical spine, under Diagnostic Code 5290, was a residual 
condition.

A February 1998 rating decision recharacterized the 
disability as degenerative changes of the cervical spine, 
with history of herniation C6-7 with radiculopathy left arm 
and granted a 20 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003-5290, effective March 12, 1997.  A May 
2001 rating decision granted a temporary total disability 
rating due to convalescence for the veteran's cervical spine 
disability under 38 C.F.R. § 4.30 from February 26, 2001 
through May 31, 2001.  A November 2001 rating decision 
recharacterized the disability as degenerative changes of the 
cervical spine, status post discectomy C6-7 with plate 
placement, with radiculopathy and granted a 40 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-
5293 from January 16, 2001 through February 25, 2001, with 
the temporary total rating still effective beginning February 
26, 2001.  The hyphenated diagnostic code indicates that 
degenerative arthritis, under Diagnostic Code 5003, was the 
service-connected disorder, and intervertebral disc syndrome, 
under Diagnostic Code 5293, was a residual condition.

A January 2002 rating decision recharacterized the disability 
as degenerative changes of the cervical spine, status post 
C6-7 discectomy with fusion and plate placement with 
radicular symptoms and granted a 30 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Codes 5003-5290, effective June 
1, 2001.  A January 2004 rating decision recharacterized the 
disability as degenerative changes of the cervical spine with 
history of herniation C6-C7 and radiculopathy and granted a 
temporary total disability rating under 38 C.F.R. § 4.30 from 
December 3, 2003 through January 31, 2004.  The January 2004 
rating decision also reassigned the rating for evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5242-5243.  The 
hyphenated diagnostic code indicates that degenerative 
arthritis of the spine, under Diagnostic Code 5243, is the 
service-connected disorder, and intervertebral disc syndrome, 
under Diagnostic Code 5243, is a residual condition.  A 
November 2004 rating decision granted a temporary total 
disability rating under 38 C.F.R. § 4.30, effective from 
December 3, 2003 to March 30, 2004.

It was reported on VA general medical evaluation in March 
1991 that the veteran was right-handed.  The diagnosis was 
residuals of herniated C6-7 disc, symptomatic, without 
functional impairment of the neck.  X-rays of the neck showed 
degenerative changes.  On special neurological evaluation, 
the diagnosis was C6-7 radiculopathy with sensory deficits of 
the left upper extremity secondary to left herniated nucleus 
pulposus.

The diagnosis on VA examination in May 1992 was degenerative 
joint disease of C5-7 with radiculopathy.  X-rays showed 
degenerative changes, reduced disc space at C6-7, and 
posterior osteophytes.

The diagnosis on VA examination in February 1994 was 
degenerative joint disease of the cervical spine with 
neuropathy to the left upper extremity manifested by numbness 
on the ventral surface of the ulnar side of the upper arm and 
along the dorsum and length of the second metacarpal bone and 
left index finger, with slight tremor of the finger.

X-rays of the cervical spine in August 1994 showed minimal 
disc space narrowing of C6-7 with bony spurring anteriorly 
and mild posterior bony spurring at C5-6.  The diagnosis on 
VA examination in November 1997 was cervical radiculopathy.

The veteran complained on VA orthopedic evaluation in 
February 2000 of neck and low back pain.  He stated he worked 
as a mail carrier and had missed 12 days of work over the 
previous year because of his back.  Physical examination 
revealed normal ambulation.  Sensory, motor, and cerebellar 
functions were intact.  The diagnoses involved the lumbar 
spine only.

Multiple private medical reports from January 16, 2001 to 
February 7, 2001 stated that the veteran complained of neck 
pain radiating into his left arm with numbness in his left 
hand.  Assessments of muscle spasm were given during this 
period of time.  The general picture provided by the private 
medical reports was that the herniated disc in the veteran's 
cervical spine was causing neural radiculopathy in the left 
arm.

February 2001 records from Memorial Hospital reveal that the 
veteran underwent an anterior C6-7 discectomy with interbody 
bone bank bone fusion and Codman plate placement.  The 
discharge diagnosis was herniated cervical disc, with 
cervical spondylosis.

February to September 2001 treatment records from Dr. Heffner 
reveal that the veteran was noted to be doing well in records 
dated from March to June.  The veteran had swelling of the 
left hand in September 2001 with chronic C6-7 distribution 
radiculopathy consistent with the previous injury.

The results of an August 2001 electromyogram were considered 
consistent with chronic C6-7 radiculopathy.  On VA 
examination in December 2001, the veteran complained of neck 
muscle spasms and burning.  On physical examination, motion 
of the cervical spine included 20 degrees of flexion, 25 
degrees of extension, 30 degrees of lateral bending to either 
side, and rotation of 55 degrees on the right and 50 degrees 
on the left.  Grip strength was decreased on the left.  X-
rays showed post surgical changes involving C6-7 discectomy 
and mild degenerative changes at C5-6.  The diagnosis was 
degenerative disc disease at C7, status post anterior 
cervical discectomy and fusion, with medial neuropathy.

The veteran was hospitalized at Barnes-Jewish Hospital in 
November 2001 with complaints of neck pain with swelling of 
the left hand and numbness of the left thumb and index 
finger.  The diagnosis was sprain of unspecified site of the 
back.  A January 2003 epidural injection at Barnes-Jewish 
Hospital was successful in resolving the veteran's left 
shoulder pain, but he continued to have left hand pain.  X-
rays and a computed tomography scan were also obtained in 
January and February 2003.  The veteran underwent C5-6 
anterior cervical disk fusion at Barnes-Jewish Hospital in 
December 2003.

On VA spinal evaluation in February 2004, it was noted that 
the claims file had been reviewed.  The veteran was reported 
to be a mailman and had missed approximately 15 days during 
the previous year due to his service-connected disability.  
He performed activities of daily living without a problem.  
He complained that his left thumb and index finger were dull 
to hypersensitivity and of a stinging sensation in his left 
shoulder blade.  He said that he had flare-ups if he lifted 
more than 25 pounds.  On physical examination, the veteran 
had decreased deep tendon reflexes in his left arm.  Grasp 
was slightly less than 2+/4 on the left.  Muscle strength in 
the upper arm and forearm was 5/5.  His left thumb appeared 
to be smaller than his right.  Range of motion of the 
cervical spine included 30 degrees of flexion, 16 degrees of 
extension, 18 degrees of lateral flexion to either side, and 
40 degrees of bilateral rotation.  X-rays of the cervical 
spine showed fusion of C6-7 and narrowing at C4-5 with 
osteophytes.  The diagnosis was C6-7 discectomy with fusion 
and plate replacement with radiculopathy in December 2003.

The veteran complained on VA neurological examination in 
March 2004 of numbness and weakness in the left hand which 
resulted in him dropping things.  Muscle strength in the 
upper extremities was at least 4-/5 with no visible atrophy.  
There was neurologic abnormality of the left hand.  There was 
no evidence that weakness or lack of endurance was 
responsible for any of the veteran's symptoms; there were no 
recent flare-ups.  The veteran was not fatigued at the time 
of the examination.  Range of motion of the cervical spine 
included 41 degrees of flexion, 32 degrees of extension, 
lateral bending of 29 degrees to the right and 38 degrees to 
the left, and rotation of 45 degrees bilaterally.  The 
diagnosis was cervical spondylosis with instrumental fusion 
of C5-7 and cervical radiculopathy primarily at C6-7 with 
involvement of both motor and sensory roots, without 
myelopathy.

During the pendency of this appeal, the rating criteria for 
evaluating disabilities of the spine were amended on two 
occasions, effective September 23, 2002 and September 26, 
2003.  VA's Office of General Counsel has determined that the 
amended rating criteria can be applied only for periods from 
and after the effective date of the regulatory change.  The 
Board can apply only the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  See VAOPGCPREC 3-00; 65 Fed. Reg. 
33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327, 
1328-29 (Fed. Cir. 2003).

The RO addressed the veteran's claim for increase under both 
the old criteria in the Schedule and the current regulations.  
Therefore, there is no prejudice to the veteran for the Board 
to apply the regulatory revisions of both September 23, 2002 
and September 26, 2003 in the appellate adjudication of this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Evaluation From January 16, 2001 to February 25, 2001

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome was evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  A 60 percent evaluation was 
warranted for evidence of pronounced disability with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief.  A 
40 percent evaluation was warranted for severe disability 
with recurrent attacks and only intermittent relief.  A 20 
percent evaluation was warranted for moderate disability with 
recurring attacks.  A 10 percent evaluation was warranted for 
mild disability.  A noncompensable evaluation was warranted 
for postoperative intervertebral disc syndrome that is cured.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the cervical spine was evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5290.  A 30 percent 
evaluation was warranted for severe limitation of motion of 
the cervical spine.  A 20 percent rating was warranted for 
moderate limitation of motion of the cervical spine.  A 10 
percent rating was warranted for slight limitation of motion 
of the cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 
5290 (2003).

The Board notes that the words "mild," "moderate," and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2006).

The Board finds that from January 16, 2001 to February 25, 
2001, the veteran's service-connected cervical spine 
disability was manifested by muscle spasm and neural 
radiculopathy into the left arm.  The records show that 
during this period of time, even though the veteran was 
treated with pain medication, anti-inflammatories, steroids, 
and traction, he continued to have pain in his left arm 
without significant improvement.  Accordingly, a 60 percent 
evaluation under Diagnostic Code 5293 is warranted for the 
period from January 16, 2001 to February 25, 2001.

Under Diagnostic Code 5290, a 30 percent evaluation is the 
maximum rating available and contemplates severe limitation 
of motion of the cervical spine.  Thus, a rating in excess of 
60 percent, for the period from January 16, 2001 to February 
25, 2001, under Diagnostic Code 5290 is not warranted as the 
60 percent evaluation granted herein is higher than the 
maximum award possible under that Diagnostic Code.

As the veteran's disability involves restricted articulation 
of a joint, the Board must also address the provisions of 38 
C.F.R. §§ 4.40 and 4.45 (2006).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The Board notes, however, that the 60 
percent evaluation assigned for the period from January 16, 
2001 to February 25, 2001 is the highest award possible under 
Diagnostic Code 5293.  If, as in this case, a claimant is 
already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
and a higher evaluation can only be provided based on 
ankylosis, it is not necessary to consider whether 38 C.F.R. 
§ 4.40 and 4.45 are applicable.  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  Consequently, an evaluation in 
excess of 60 percent is not warranted for the period from 
January 16, 2001 to February 25, 2001, based on 38 C.F.R. §§ 
4.40 and 4.45.

Evaluation From June 1, 2001 to September 23, 2002

Under the schedular criteria in effect prior to September 23, 
2002, the assigned 30 percent evaluation for the 
service-connected cervical spine disorder is the maximum 
schedular evaluation assigned for limitation of cervical 
spine motion under Diagnostic Code 5290.  As there is no 
evidence of ankylosis or fracture of a vertebral body of the 
cervical spine it must be determined whether an evaluation in 
excess of 30 percent is warranted under Diagnostic Code 5293 
for intervertebral disc syndrome.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5287 (2003).

The veteran underwent cervical spine surgery in February 
2001, and the medical evidence noted above reveals that he 
was described as doing well by a private physician in records 
dated from March to June 2001.  Although the veteran had 
decreased grip strength on the left and decreased 
discrimination between sharp and dull, as well as decreased 
light touch, in the left thumb on examination in December 
2001, he had full range of motion of the left hand and upper 
extremity deep tendon reflexes were 2+.  In fact, the 
evidence prior to September 23, 2002 does not show more than 
moderate intervertebral disc syndrome with recurring attacks.  
Accordingly, an evaluation in excess of 30 percent for a 
cervical spine disability is not warranted for the period 
from June 1, 2001 to September 23, 2002.

Evaluation On And After September 23, 2002 For Intervertebral 
Disc Syndrome

Under the schedular criteria in effect from September 23, 
2002, intervertebral disc syndrome is evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5293.  Under this version of 
the Diagnostic Code, intervertebral disc syndrome is 
evaluated either on the total duration of incapacitating 
episodes over the previous 12 months or by combining under 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 60 percent evaluation is warranted for 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months.  A 40 percent 
evaluation is warranted for incapacitating episodes that last 
at least four weeks but less than six weeks.  A 20 percent 
evaluation is warranted for incapacitating episodes that last 
at least two weeks but less than four weeks.  A 10 percent 
evaluation is warranted for incapacitating episodes that last 
at least one week but less than two weeks.  This remained 
essentially unchanged in the revisions effective on September 
26, 2003.  In June 2004, a correction was published to 
reinsert material that was inadvertently omitted from the 
initial publication of the 2003 revision.  69 Fed. Reg. 32449 
(2004).

Note (1) states that for purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2) states that when evaluating the disability on the 
basis of chronic manifestations, evaluate the orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) provides that if the intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003).

The Board finds that an evaluation in excess of 30 percent is 
not warranted for the veteran's cervical spine disability 
under the schedular criteria for Diagnostic Code 5293, 
effective September 23, 2002, or under the schedular criteria 
for Diagnostic Code 5243, effective September 26, 2003 
because, according to the medical evidence and the veteran's 
own statements, his incapacitating episodes involved a total 
duration of fewer than 4 weeks, meaning fewer than 28 days, 
over the previous year.  In fact, the veteran indicated on 
examination in February 2004 that he had been incapacitated 
by his cervical pain about 15 days over the previous year.  
The Board would also point out that, with respect to the 
veteran's claim involving the incapacitating episodes, there 
is no physician's statement on file requiring bed rest due to 
incapacitating episodes, as described in Note (1) under this 
diagnostic code.  Accordingly, an evaluation in excess of 30 
percent for a cervical spine disability is not warranted for 
the period on and after September 23, 2002 under Diagnostic 
Codes 5243 or 5293.

Separate Orthopedic And Neurologic Evaluations 
On And After September 23, 2002

The Board must also determine whether a rating in excess of 
30 percent can be assigned for the veteran's cervical spine 
disability by providing separate evaluations for the chronic 
orthopedic and neurologic manifestations of the disability, 
as noted under the rating criteria effective on and after 
September 23, 2002.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293, Note (2) (2003); 38 C.F.R. § 4.71a, Note (1) (2006).

Diagnostic Code 8515 provides that for mild incomplete 
paralysis of the median nerve, a 10 percent rating is 
appropriate for both the major and minor hand; for moderate 
incomplete paralysis of the major hand, a 30 percent rating 
is warranted, and a 20 percent rating is assigned for 
moderate incomplete paralysis of the minor hand.  A 40 
percent evaluation is assigned for severe incomplete 
paralysis of the minor hand and a 50 percent evaluation is 
assigned for severe incomplete paralysis of the major hand.  
Complete paralysis of the median nerve produces inclination 
of the hand to the ulnar side with the index and middle 
fingers more extended than normally, considerable atrophy of 
the muscles of the thenar eminence, and the thumb in the 
plane of the hand (ape hand); incomplete and defective 
pronation of the hand with the absence of flexion of the 
index finger, feeble flexion of the middle finger, inability 
to make a fist, and index and middle fingers that remain 
extended; inability to flex the distal phalanx of the thumb 
with defective opposition and abduction of the thumb at right 
angles to the palm; weakened flexion of the wrist; and pain 
with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic 
Code 8515 (2006).

With respect to diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  When the 
involvement is bilateral, the ratings should be combined with 
application of the bilateral factor.  38 C.F.R. § 4.124a 
(2006).

The evidence of record shows that the veteran is right-
handed.  Therefore, for rating purposes, his left arm is 
considered his minor or non-dominant extremity.  See 38 
C.F.R. § 4.69 (2006).

Under the general rating formula for diseases or injuries of 
the spine, effective September 26, 2003, a 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.  A 50 percent evaluation is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
40 percent evaluation is warranted for forward flexion of the 
thoracolumbar spine to 30 degrees or less, or with favorable 
ankylosis of the thoracolumbar spine.  A 30 percent 
evaluation is warranted for forward flexion of the cervical 
spine to 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  A 20 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or if the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees, or with muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 10 percent evaluation is warranted for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees, or if the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees, or with muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2006).

The notes to the revised rating formula for diseases and 
injuries to the spine, effective September 26, 2003, state 
that any associated objective neurological abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are to be rated separately, under an appropriate diagnostic 
code.  38 C.F.R. § 4.71a, Note (1) (2006).

For VA compensation purposes, normal forward flexion of the 
cervical spine is from 0 degrees to 45 degrees, extension is 
from 0 degrees to 45 degrees, left and right lateral flexion 
are from 0 degrees to 45 degrees, and left and right lateral 
rotation are from 0 degrees to 80 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, Note (2) 
(2006).  Each range of motion measurement is rounded to the 
nearest five degrees.  38 C.F.R. § 4.71a, Note (4) (2006).

Based on the cervical range of motion findings on examination 
in February 2004, the combined range of motion of the 
cervical spine is rounded to 165 degrees (per Note (4) of 
Diagnostic Code 5243), which warrants a 20 percent evaluation 
under Diagnostic Code 5243, effective September 26, 2003.  
Moreover, the veteran complained on VA neurologic examination 
in March 2004 of pain, weakness, and numbness in his left 
hand with problems gripping things, which he sometimes 
dropped.  Physical examination revealed some motor and 
sensory deficits in the left thumb, index, and middle 
fingers, which supported the veteran's neurologic complaints.  
Based on the veteran's complaints and the neurologic 
findings, the Board finds the current evidence to be more 
indicative of moderate neurologic disability of the median 
nerve of the left, or minor, extremity, warranting a 20 
percent evaluation under Diagnostic Code 8515.  See 38 C.F.R. 
§ 4.7 (2006).  A higher rating, indicating severe disability, 
is not warranted for disability of the left median nerve 
because the evidence shows left extremity radiculopathy 
primarily affecting the fingers, without atrophy or an 
inability to make a fist.

The Board concludes, supported by the above findings, that a 
higher rating can be assigned for the veteran's 
service-connected cervical spine disability by combining 
under 38 C.F.R. § 4.25 separate 20 percent evaluations of the 
disability's chronic orthopedic and neurologic 
manifestations.

Extraschedular Evaluation

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2006).

Although the veteran was hospitalized in February 2001 and in 
December 2003 for cervical spine surgery, he had been 
provided temporary total disability ratings based on those 
hospitalizations.  Moreover, while the veteran's cervical 
spine disability has certainly affected his employment, as 
evidenced by the ratings assigned for the disability, he has 
been able to work as a mailman.  As previously reported, it 
was noted on VA examination in March 2004 that there was no 
evidence that weakness or lack of endurance was responsible 
for his cervical spine symptoms, and he had not had any 
recent flare-ups.  The Board accordingly finds that the 
disability picture for the veteran's cervical spine 
disability is not unusual or exceptional and does not render 
impractical the application of the regular schedular 
standards.  Therefore, the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted 
for his service-connected cervical spine disability for any 
period on appeal.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against evaluations in excess of those provided 
herein, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating of 60 percent, but no more, for service-connected 
degenerative changes of the cervical spine with history of 
herniation of C6-7 and radiculopathy is granted, for the 
period from January 16, 2001 through February 25, 2001, 
subject to the laws and regulations governing the payment of 
monetary benefits. 

A rating in excess of 30 percent for the period beginning on 
June 1, 2001 to September 23, 2002, for service-connected 
degenerative changes of the cervical spine, with history of 
herniation of C6-7 and radiculopathy is denied.

A separate evaluation of 20 percent is granted for the 
orthopedic manifestations of the service-connected 
degenerative changes of the cervical spine with history of 
herniation of C6-7 and radiculopathy from September 23, 2002, 
subject to the laws and regulations governing the payment of 
monetary benefits.  

A separate evaluation of 20 percent is granted for the 
neurologic manifestations of the service-connected 
degenerative changes of the cervical spine with history of 
herniation of C6-7 and radiculopathy from September 23, 2002, 
subject to the laws and regulations governing the payment of 
monetary benefits. 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


